DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 as been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2021 was filed after the mailing date of the notice of allowance on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant is:
	Nokia, "Non-synd1ronized random access procedure", 3GPP TSG RAN WG1 LTE Ad Hoc, Cannes, France, 27-30 June 2006, total 4 pages, R1-061901.
	LG Electronics lnc.,"Summary of E-mail discussion on [99bis#43][NRUP/MAC] Impact of BV\IP", 3GPP TSG-RAN WG2 Meeting #100, Reno, USA, 27th November-1st December 2017, total 11 pages, R2-1713879.


Response to Arguments
Applicant’s arguments: see Pages 8-10 of the Amendment filed 04/01/2021, with respect to claims 1-3, 5-9 and 11-13, in conjunction with amendments “wherein said performing, by the UE, the BFR by initiating the random access procedure on the selected BWP, comprises: selecting, by the UE, a beam according to channel quality on a plurality of configured BWPs, and performing the BFR by initiating the random access procedure on a BWP where the beam is located; wherein said selecting, by the UE, the beam according to channel quality on the plurality of configured BWPs, comprises: performing measurements on Synchronization Signal Blocks (SSBs) and/or Channel State Information Reference Signals (CSI-RSs) on the plurality of configured BWPs, wherein different SSBs or CSI-RSs correspond to different beams; and selecting a beam configured with contention free random access resource from beams that meet a channel quality requirement, and initiating the random access procedure on a BWP where the beam is located; when none of beams configured with contention free random access resource meets the channel quality requirement, selecting another beam that meets the channel quality requirement, and initiating the random access procedure on a BWP where the another beam is located” have been fully considered and are persuasive. Therefore, rejections of claims 1-3, 5-9 and 11-13 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “wherein said performing, by the UE, the BFR by initiating the random access procedure on the selected BWP, comprises: selecting, by the UE, a beam according to channel quality on a plurality of configured BWPs, and performing the BFR by initiating the random access procedure on a BWP where the beam is located; wherein said selecting, by the UE, the beam according to channel quality on the plurality of configured BWPs, comprises: performing measurements on Synchronization Signal Blocks (SSBs) and/or Channel State Information Reference Signals (CSI-RSs) on the plurality of configured BWPs, wherein different SSBs or CSI-RSs correspond to different beams; and selecting a beam configured with contention free random access resource from beams that meet a channel quality requirement, and initiating the random access procedure on a BWP where the beam is located; when none of beams configured with contention free random access resource meets the channel quality requirement, selecting another beam that meets the channel quality requirement, and initiating the random access procedure on a BWP where the another beam is located” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable 
	Agiwal (U.S Patent Application Publication No. US 2019/0200395 A1), which is directed to wireless communication system; and teaches that a beam failure recovery; user equipment (UE) is determining that beam failure recovery (BFR) is required when random access procedure is initiated by a PDCCH order from gNB, by the MAC entity itself, by beam failure indication from lower layer, or by RRC; user equipment (UE) is initiating a random access procedure for a beam failure recovery request on the selected bandwidth part and the BWP is not changed in the random access process associated with active DL BWP; and   	                                                            	              	Xiong et al. (U.S Patent Application Publication No. US 2020/0128588 A1), which is directed to 5G communication system; and teaches that configuring the frequency-domain position of the beam failure recovery request resource by starting/initiating random access procedure on selected an initial active uplink bandwidth part (UL BWP) and the BWP resource is the same (i.e., not changed) in the random access process and, initiating the random access process on a selected time-frequency resources bandwidth part (paragraphs [0280]-[0281] Fig.5&17-18).


	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein said performing, by the UE, the BFR by initiating the random access procedure on the selected BWP, comprises: selecting, by the UE, a beam according to channel quality on a plurality of configured BWPs, and performing the BFR by initiating the random access procedure on a BWP where the beam is located; wherein said selecting, by the UE, the beam according to channel quality on the plurality of configured BWPs, comprises: performing measurements on Synchronization Signal Blocks (SSBs) and/or Channel State Information Reference Signals (CSI-RSs) on the plurality of configured BWPs, wherein different SSBs or CSI-RSs correspond to different beams; and selecting a beam configured with contention free random access resource from beams that meet a channel quality requirement, and initiating the random access procedure on a BWP where the beam is located; when none of beams configured with contention free random access resource meets the channel quality requirement, selecting another beam that meets the channel quality requirement, and initiating the random access procedure on a BWP where the another beam is located” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414